DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement filed October 14, 2022 comprises several non-English references, but it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. These references have been lined through. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.1-

Claims 1-17, 21, 24, 29, 33, 36, 39, 40, 46, 49, 52-54, 56, 58, 64, 66, 67, 69, 72, 74-78, 86, 93 and 197-210  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drawn to a fucan product reciting a claim limitation regarding the content of endotoxin. A claim may be found to be indefinite when there are different known methods of determining the value of a limitation and those different methods may have a material effect on the value ascertained. In the instant case, the specification suggests that the value of endotoxin may be determined by a turbidimetric limulus amebocyte lysate (LAL) assay. However, the specification does not disclose or suggest the solvent/vehicle that is used for the measurement. It is known that some components of the solution may interact with the endotoxin and mask the presence of it in the assay. See Reich et al (Biologicals, 2016) at section 1. Section 4 further discusses how components, such as surfactants and chelators, interfere with the endotoxin measurement. Due to the lack of clarity in how the endotoxin measurement is done, the claims are rendered vague and indefinite.
Further regarding claim 200, the claim recites “viscosity of between about 4 cP and 50 cP.” It is noted that dynamic viscosity depends on the temperature, which is not recited. The claim is thereby rendered vague and indefinite. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17, 21, 33, 36, 39, 40, 46, 49, 52-54, 56, 58, 64, 66, 67, 69, 72, 74-76, 86, 93 and 197-204 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Khil’chenko et al (J. Carbohyd. Chem., 2011).
Khil’chenko discloses a fucoidan (fucan) product that is described as devoid of endotoxin. See page 296, “Limulus Amebocyte Lysate (LAL) Endotoxin Assay.” In preparing the samples for assay, they are diluted in pyrogen-free, distilled water, a medically acceptable diluent.  
The molecular masses range between 150 kDa and 500 kDa. See page 294, “Molecular Weight Determination.” The reference discloses a native product and a deacetylated product, having 29.5% sulfate and 28.0% sulfate, respectively, with the balance being carbohydrate. The mol% of fucose in the carbohydrate portion is ~80-85%, and the mol% of galactose is ~9-10%. See Table 1. 
With respect to claim 17, the reference does not measure the molecular weight in the same manner. As discussed above, the method of determining the value of a limitation may make a difference, but there is no evidence that the differences in determining molecular weight here would lead to any material difference. It would further be expected that the product would be consistent with the limitations of claim 21. 
With respect to the acetyl content, the refence is silent regarding any residual acetyl content. It is noted that the reference expressly stipulates that the desulfation is incomplete but says nothing about the deacetylation. This suggests that the deacetylation is complete. 
The reference is silent regarding the status of the product as an “agent for treating fibrous adhesions.” However, the reference compound meets the structural limitations, so the intended use is not given patentable weight. With respect to claim 86, the reference discloses a composition of 50 mg of the fucoidan in 1 mL of water. See page 294, “Deacetylation of Native Fucoidan.” 
The reference is silent regarding the product as a white solid or clear solution. However, the product is described as being rigorously purified and so would expected to be white solid and dissolve as a clear solution.
The reference is silent regarding viscosity of the disclosed product. However, the product comprises the required structural limitations and would therefore be expected to have the recited properties. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. 



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17, 21, 33, 36, 39, 40, 46, 49, 52-54, 56, 58, 64, 66, 67, 69, 72, 74-76, 86, 93 and 197-204 are rejected under 35 U.S.C. 103 as being unpatentable over Springate et al (US 2011/0021457) in view of Magalhaes et al (J. Pharm. Pharmaceut. Sci., 2007). 
Springate teaches a fucan product having utility for the treatment and prevention of fibrous adhesions. See abstract. The reference exemplifies a high molecular weight product wherein at least 90% of the fucan has molecular weight of >5000 kDa. With respect to claim 17, as above, it does not appear to be that the method of measuring molecular weight is critical to the determined value. The reference states that it is a viscous product, but the kinematic viscosity is reported rather than the dynamic viscosity. See paragraph [0078]. Due to the weight distribution of the product, it would appear to have an average molecular weight of between 600 kDa and 1800 kDa, as required by some of the claims. 
The exemplified product has a total carbohydrate content of 52%. The reference further suggests a sulfate content of 10-50% and total fucan content of 80-100% of carbohydrate. See paragraphs [0045] and [0063]. The reference further suggests an acetyl content of 0 to 0.3%. See paragraph [0092]. The products are reported to be white to off-white. See tables in the examples. 
The reference further teaches the preparation of the fucans in a variety of therapeutic forms for the treatment of fibrous adhesions, including an instillate comprising the fucan at a concentration of 2-5% (20-50 mg/mL). See paragraphs [0055]-[0061].  
The reference teaches that endotoxemia is the presence of endotoxin in the blood, and this condition can lead to sepsis. See paragraph [0026]. The reference is silent regarding endotoxin content of the fucan and color of solutions. 
Magalhaes reiterates the dangers of endotoxin and states that it is essential to remove it from pharmaceutical products. See abstract. The reference reviews known techniques for endotoxin removal. See pp 394-399. The reference expressly suggests testing the product and repeating the process(es) if necessary. See partial paragraph at the beginning of page 398. 
It would have been obvious to one of ordinary skill at the time the application was filed to test the Springate product and if necessary use one or more of the endotoxin removal method(s) disclosed by Magalhaes to eradicate the presence of endotoxin with a reasonable expectation of success. It is noted that the Magalhaes reference concentrates on the removal of endotoxin from proteins. However, just as one purifying a protein would use the methods suitable for that protein based on its physico-chemical properties, as discussed in the reference, so would the artisan select an appropriate technique based on those properties of the fucan. In the absence of unexpected results, it would be within the scope of the artisan to carry out the purification for the elimination of endotoxin through routine experimentation. 
In the absence of unexpected results, it would be further obvious to optimize the molecular weight, sulfate content, etc. based on the guidance provided by Springate. It would be further obvious to prepare pharmaceutical compositions for the treatment of fibrous adhesions, as suggested by the art. With respect to the viscosity, it would appear that in preparing essentially the same product for the same treatment method, the resulting formulation would have the recited viscosity. It would be further expected that the dissolution of a highly purified white fucan product would result in a clear solution.     







Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623